



GRANT AGREEMENT [U.S. RSU Agreement]




Name:
fld_NAME_AC
Employee ID:
fld_EMPLID
 
 
 
 
 
 



Grant Date:
expGRANT_DATE
Grant ID:
fld_GRANT_NBR
Amount:
0
 
 
Plan:
fld_DESCR
Vesting Schedule:
fld_HTMLAREA1



Restricted Stock Units


THIS GRANT AGREEMENT, as of the Grant Date noted above between Hewlett Packard
Enterprise Company, a Delaware Corporation (“Company”), and the employee named
above (“Employee”), is entered into as follows:


WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company's continued growth; and


WHEREAS, in order to align the interests of the Employee with those of the
shareholders of the Company and to facilitate the consistent governance of its
internal affairs, and to give the Employee an incentive to continue in the
employ of the Company (or its Affiliates or Subsidiaries), to accept ancillary
agreements designed to protect the legitimate business interests of the Company
that are made a condition of this grant, the HR and Compensation Committee of
the Board of Directors of the Company or its delegates (“Committee”) has
determined that the Employee shall be granted restricted stock units
representing hypothetical shares of the Company’s common stock (“RSUs”), with
each RSU equal in value to one share of the Company’s $0.01 par value common
stock (“Share”), subject to the restrictions stated below and in accordance with
the terms and conditions of the plan named above (“Plan”), a copy of which can
be found on the Long-term Incentives website along with a copy of the related
prospectus. The Plan and the related prospectus also can be obtained by written
or telephonic request to the Company Secretary. Unless otherwise defined in this
Grant Agreement, any capitalized terms in this Grant Agreement shall have the
meaning ascribed to such terms in the Plan.


THEREFORE, the parties agree as follows:


1.
Grant of Restricted Stock Units.

Subject to the terms and conditions of this Grant Agreement and of the Plan, the
Company hereby grants to the Employee the number of RSUs set forth above.


2.
Vesting Schedule.

The interest of the Employee in the RSUs shall vest according to the vesting
schedule set forth above, or if earlier, in accordance with Section 8 or 9,
below, except to the extent a severance plan applicable to the Employee provides
otherwise. Unless the provisions of Section 8, 9 or 10 apply, the Employee must
remain in the employ of the Company, any Subsidiary or Affiliate on a continuous
basis through the close of business on the applicable Vesting Date, as set forth
above, and the Employee must be in compliance with the requirements and
conditions provided for in the Plan and this Grant Agreement for the interest of
the Employee in the RSUs to become fully vested on that date.


3.
Benefit Upon Vesting.

Within 75 days of each Vesting Date set forth on the above vesting schedule or,
if earlier, a vesting event pursuant to Section 8 or 9 below, the Company shall
deliver or pay, as applicable, to the Employee (or the Employee’s guardian,
estate or beneficiary in the event of Section 8 or 9) Shares or a combination of
cash and Shares, as the Company determines in its sole discretion, with a value
equal to:


(a)
the number of RSUs that have become vested as of such vesting date or vesting
event, as applicable, multiplied by the Fair Market Value of a Share on the date
on which such RSUs vested; plus






--------------------------------------------------------------------------------





(b)    a dividend equivalent payment determined by:
(1)
Multiplying, separately, the number of RSUs that became vested as determined in
Section 3(a) by the dividend per Share on each dividend payment date between the
Grant Date and the applicable Vesting Date to determine the dividend equivalent
amount for each applicable dividend payment date;

(2)
dividing the amount determined in (1i) above by the Fair Market Value of a Share
on the dividend payment date to determine the number of additional whole and
fractional RSUs to be credited to the Employee; and

(3)
multiplying the number of additional RSUs determined in (2ii) above by the Fair
Market Value of a Share on the Vesting Date to determine the aggregate value of
dividend equivalent payments for such vested RSUs;



provided, however, that if any aggregated dividend equivalent payments in
Section (b)(2ii) above to be delivered in Shares results in a payment of a
fractional Share, such fractional Share shall be rounded up to the nearest whole
Share.


4.
Restrictions.

Except as otherwise provided for in this Grant Agreement, the RSUs or rights
granted hereunder may not be sold, pledged or otherwise transferred. The period
of time between the Grant Date and the date the RSUs become fully vested
pursuant to Section 2 is referred to herein as the “Restriction Period.”
5.
Custody of Restricted Stock Units.

The RSUs subject hereto shall be recorded in an account with the Plan broker in
the name of the Employee. Upon termination of the Restriction Period, if the
Company determines, in its sole discretion, to deliver Shares pursuant to
Section 3 above, such Shares shall be released into the Employee’s account;
provided, however, that a portion of such Shares shall be surrendered in payment
of Tax-Related Items, as defined and in accordance with Section 12 below, unless
the Company, in its sole discretion, establishes alternative procedures for the
payment of Tax-Related Items.


6.
No Stockholder Rights.

RSUs represent hypothetical Shares. The Employee shall not be entitled to any of
the rights or benefits generally accorded to stockholders until the Shares are
issued to the Employee pursuant to the terms of this Grant Agreement and the
Employee becomes a holder of record of the Shares following the vesting of the
RSUs.


7.
Termination of Employment.

Except as otherwise provided for in this Grant Agreement or in the Plan or as
otherwise determined by the Company in its sole discretion, if the Employee's
employment with the Company, any Subsidiary or Affiliate is terminated at any
time for any reason prior to the lapse of the Restriction Period, all unvested
RSUs granted hereunder shall be forfeited by the Employee, except to the extent
a severance plan applicable to the Employee provides otherwise.


For purposes of this Grant Agreement, the Employee's employment or service will
be considered terminated as of the date he or she is no longer actively
providing services to the Company, any Subsidiary or Affiliate (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any) and will not be extended by any notice period (e.g., the Employee's period
of employment or service would not include any contractual notice period or any
period of “garden leave” or similar period mandated under the employment laws in
the jurisdiction where the Employee is employed or retained or the terms of the
Employee's employment or service agreement, if any). The Committee shall have
the exclusive discretion to determine when the Employee's employment or service
is terminated for purposes of this Grant Agreement (including whether the
Employee may still be considered to be providing service while on a leave of
absence).


8.
Disability of the Employee.

If the Employee’s employment is terminated prior to the end of the Restriction
Period by reason of the Employee’s total and permanent disability all RSUs shall
immediately vest including any amounts for dividend equivalent payments on RSUs
that vest at termination subject to the condition that, if applicable, the
Employee shall have executed a current Agreement Regarding Confidential
Information and Proprietary Developments (“ARCIPD”) that is satisfactory to the
Company, and shall not have engaged in any conduct that creates a conflict of
interest in the opinion of the Company.


9.
Death of the Employee.

In the event of the Employee's death prior to the end of the Restriction Period,
all unvested RSUs shall immediately vest including any amounts for dividend
equivalent payments on such vested RSUs.


10.
Retirement of the Employee.

If the Employee’s employment is terminated more than three months after the
Grant Date and prior to the end of the Restriction Period by reason of the
Employee’s retirement in accordance with the applicable retirement policy, all
unvested RSUs shall continue to vest and payout in accordance with the vesting
schedule set forth above subject to the condition that, if applicable, the
Employee shall have executed a current ARCIPD that is satisfactory to the
Company, and shall not have engaged in any conduct that creates a conflict of
interest in the opinion of the Company.





--------------------------------------------------------------------------------







11.
Section 409A.

This section applies to the extent the Employee is subject to taxation in the
U.S. Payments made pursuant to the Plan and this Grant Agreement are intended to
comply with or qualify for an exemption from Section 409A of the Code (“Section
409A”). The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Grant Agreement or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, including any amendments or actions that would result in the
reduction of benefits payable under this Grant Agreement, as the Company
determines are necessary or appropriate to ensure that all RSUs are made in a
manner that qualifies for an exemption from, or complies with, Section 409A or
mitigate any additional tax, interest and/or penalties or other adverse tax
consequences that may apply under Section 409A: provided however, that the
Company makes no representations that the RSUs will be exempt from any penalties
that may apply under Section 409A and makes no undertaking to preclude Section
409A from applying to this RSU. For the avoidance of doubt, the Employee hereby
acknowledges and agrees that the Company will have no liability to the Employee
or any other party if any amounts payable under this Grant Agreement are not
exempt from, or compliant with, Section 409A, or for any action taken by the
Company with respect thereto. Any payments under this Grant Agreement that are
considered non-qualified deferred compensation subject to Section 409A ("NQDC")
and the settlement of which is triggered by a "separation from service" (within
the meaning of Section 409A) of a "specified employee" (as defined under Section
409A), shall  be made on a date that is the earliest of (a) the Employee’s
death, (b) the specified settlement date and (c) the date which is one day
following six months after the date of the Employee’s separation from service.
If the RSUs or dividend equivalents are considered NQDC and the payment period
contemplated in Sections 8 or 10 crosses a calendar year, the RSUs or dividend
equivalents shall be paid in the second calendar year.


12.
Taxes.

(a)
The Employee shall be liable for any and all taxes, including income tax, social
insurance, fringe benefit tax, payroll tax, payment on account, employer taxes
or other tax-related items related to the Employee’s participation in the Plan
and legally applicable to or otherwise recoverable from the Employee by the
Company and/or, if different, the Employee’s employer (the “Employer”) whether
incurred at grant, vesting, sale, prior to vesting or at any other time
(“Tax-Related Items”). In the event that the Company or the Employer (which, for
purposes of this Section 11, shall include a former employer) is required,
allowed or permitted to withhold taxes as a result of the RSUs or the Shares
acquired pursuant to such RSUs, or due upon receipt of dividend equivalent
payments or dividends, the Employee shall surrender a sufficient number of whole
Shares, make a cash payment or make adequate arrangements satisfactory to the
Company and/or the Employer to withhold such taxes from Employee’s wages or
other cash compensation paid to the Employee by the Company and/or the Employer
at the election of the Company, in its sole discretion, or, if permissible under
local law, the Company may sell or arrange for the sale of Shares that Employee
acquires as necessary to cover all Tax-Related Items that the Company or the
Employer has to withhold or that are legally recoverable from the Employee (such
as fringe benefit tax) at the time the restrictions on the RSUs lapse, unless
the Company, in its sole discretion, has established alternative procedures for
such payment. However, with respect to any RSUs subject to Section 409A, the
Employer shall limit the surrender of Shares to the minimum number of Shares
permitted to avoid a prohibited acceleration under Section 409A. The Employee
will receive a cash refund for any fraction of a surrendered Share or Shares in
excess of any and all Tax-Related Items. To the extent that any surrender of
Shares or payment of cash or alternative procedure for such payment is
insufficient, the Employee authorizes the Company, its Affiliates and
Subsidiaries, which are qualified to deduct tax at source, to deduct from the
Employee’s compensation all Tax-Related Items. The Employee agrees to pay any
Tax-Related Items that cannot be satisfied from wages or other cash
compensation, to the extent permitted by Applicable Law.



The Company and/or the Employer may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates, including maximum applicable rates, in which case the
Employee will receive a refund of any over-withheld amount in cash and will have
no entitlement to the Share equivalent. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, for tax purposes, the Employee is deemed
to have been issued the full number of Shares subject to the vested RSUs,
notwithstanding that a number of the Shares is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of the Employee’s
participation in the Plan.


(b)
Regardless of any action the Company or the Employer takes with respect to any
or all Tax-Related Items, the Employee acknowledges and agrees that the ultimate
liability for all Tax-Related Items is and remains the Employee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Employee further acknowledges that the Company and/or the Employer: (i) make no
representations nor undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of this grant of RSUs or dividend
equivalents, including, but not limited to, the grant, vesting or settlement of
RSUs or dividend equivalents, the subsequent delivery of Shares and/or cash upon
settlement of such RSUs or the subsequent sale of any Shares acquired pursuant
to such RSUs and receipt of any dividends or dividend equivalent payments; and
(ii) notwithstanding Section 11, do not commit to and are under no obligation to
structure the terms or any aspect of this grant of RSUs and/or dividend
equivalents to reduce or eliminate the Employee’s liability for Tax-Related
Items or to achieve any particular tax result. Further, if the Employee has
become subject to tax in more than one jurisdiction, the Employee acknowledges
that the Company and/or the Employer may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. The Employee shall pay the
Company or the






--------------------------------------------------------------------------------





Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold or account for as a result of the Employee’s participation
in the Plan or the Employee’s receipt of RSUs that cannot be satisfied by the
means previously described. The Company may refuse to deliver the benefit
described in Section 3 if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.


(c)
In accepting the RSUs, the Employee consents and agrees that in the event the
RSUs or the dividend equivalents become subject to an employer tax that is
legally permitted to be recovered from the Employee, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Employee’s employment with the Company and/or the Employer is continuing at the
time such tax becomes recoverable, the Employee will assume any liability for
any such taxes that may be payable by the Company and/or the Employer in
connection with the RSUs and dividend equivalents. Further, by accepting the
RSUs, the Employee agrees that the Company and/or the Employer may collect any
such taxes from the Employee by any of the means set forth in this Section 12.
The Employee further agrees to execute any other consents or elections required
to accomplish the above, promptly upon request of the Company.



13.
Data Privacy Consent.

(a)
The Employee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Employee’s personal data as
described in this Grant Agreement and any other materials by and among, as
applicable, the Company, the Employer and its other Subsidiaries and Affiliates
for the exclusive purpose of implementing, administering and managing the
Employee’s participation in the Plan.



(b)
The Employee understands that the Company, the Employer and its other
Subsidiaries and Affiliates may hold certain personal information about the
Employee, including, but not limited to, name, home address, email address, and
telephone number, date of birth, social insurance number, passport or other
identification number, salary, nationality, residency, status, job title, any
shares of stock or directorships held in the Company, details of all RSUs,
options or any other entitlement to shares of stock granted, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
(“Data”) for the exclusive purpose of implementing, managing and administering
the Plan.



(c)
The Employee understands that Data will be transferred to the Company or one or
more stock plan service providers as may be selected by the Company from time to
time, which is assisting the Company with the implementation, administration and
management of the Plan. The Employee understands that the recipients of the Data
may be located in the United States or elsewhere, and that the recipient’s
country of operation (e.g., the United States) may have different data privacy
laws and protections than the Employee’s country. The Employee understands that
if he or she resides outside the United States, the Employee may request a list
with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. The Employee
authorizes the Company and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purposes of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
if he or she resides outside the United States, the Employee may, at any time,
view Data, request additional information about the storage and processing of
Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing his or her
local human resources representative.



(d)
Further, the Employee understands that he or she is providing the consents
herein on a purely voluntary basis. If the Employee does not consent, or if the
Employee later seeks to revoke his or her consent, the Employee's employment
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Employee’s consent is that the Company would not be able to
grant RSUs or other equity awards to the Employee or administer or maintain such
awards. Therefore, the Employee understands that refusing or withdrawing the
consent may affect the Employee’s ability to participate in the Plan. For more
information on the consequences of the Employee’s refusal to consent or
withdrawal of consent, the Employee understands that he or she may contact his
or her local human resources representative.



14.
Plan Information.

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with Applicable Laws
outside the United States, from the Long-term Incentives website and stockholder
information, including copies of any annual report, proxy and Form 10-K, from
the investor relations section of the Company's website at www.hpe.com. The
Employee acknowledges that copies of the Plan, Plan prospectus, Plan information
and stockholder information are available upon written or telephonic request to
the Company Secretary. The Employee hereby consents to receive any documents
related to current or future participation in the Plan by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


15.
Acknowledgment and Waiver.

By accepting this grant of RSUs, the Employee understands, acknowledges and
agrees that:





--------------------------------------------------------------------------------





(a)
except as provided in Sections 8, 9 and 10, the vesting of the RSUs is earned
only by continuing as an employee with the Company or one of its Subsidiaries or
Affiliates and that being hired and granted RSUs will not result in the RSUs
vesting;



(b)
this Grant Agreement and its incorporated documents reflect all agreements on
its subject matters and the Employee is not accepting this Grant Agreement based
on any promises, representations or inducements other than those reflected in
this Grant Agreement;



(c)
all good faith decisions and interpretations of the Committee regarding the Plan
and Awards granted under the Plan are binding, conclusive and final;



(d)
the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;

 
(e)
the grant of RSUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of RSUs or other awards, or
benefits in lieu of RSUs, even if Shares or RSUs have been granted in the past;



(f)
all decisions with respect to future grants, if any, will be at the sole
discretion of the Company;



(g)
the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Employee’s employment relationship at any time and it
is expressly agreed and understood that employment is terminable at the will of
either party;



(h)
the Employee is voluntarily participating in the Plan;

 
(i)
RSUs and their resulting benefits are extraordinary items that are outside the
scope of the Employee’s employment contract, if any;



(j)
RSUs and their resulting benefits are not intended to replace any pension rights
or compensation;



(k)
RSUs and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;



(l)
unless otherwise agreed by the Company, the RSUs and their resulting benefits
are not granted as consideration for, or in connection with, the service the
Employee may provide as a director of a Subsidiary or Affiliate;



(m)
this grant of RSUs will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this grant of RSUs will not be
interpreted to form an employment contract with any Subsidiary or Affiliate;



(n)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(o)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the RSUs resulting from termination of Employee’s employment (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Employee is employed
or retained or the terms of the Employee's employment or service agreement, if
any), and in consideration of the grant of the RSUs to not institute any claim
against the Company, the Employer or any other Subsidiary or Affiliate;



(p)
the Company, the Employer or any other Subsidiary or Affiliate will not be
liable for any foreign exchange rate fluctuation between the Employee’s local
currency and the United States dollar that may affect the value of the RSUs or
any amounts due to the Employee pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement;



(q)
if the Company determines that the Employee has engaged in Detrimental
Activities, or conduct prohibited by Applicable Law or any applicable policy of
the Company, as in effect from time to time, or the Company is required to make
recovery from the Employee under Applicable Law or a Company policy adopted to
comply with applicable legal requirements, then the Company may, in its sole
discretion, to the extent it determines appropriate, (i) recover from the
Employee the proceeds from RSUs vested up to three years prior to the Employee’s
termination of employment or any time thereafter, (ii) cancel the Employee’s
outstanding RSUs, and (iii) take any other action it deems to be required and
appropriate; and



(r)
the delivery of any documents related to the Plan or Awards granted under the
Plan, including the Plan, this Grant Agreement, the Plan prospectus and any
reports of the Company generally provided to the Company’s stockholders, may be
made by electronic delivery. Such means of electronic delivery may include the
delivery of a link to a Company intranet or the Internet site of a third party
involved in administering the Plan, the delivery of the document via electronic
mail or other






--------------------------------------------------------------------------------





such means of electronic delivery specified by the Company. The Employee may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Employee by contacting the Company in writing in accordance
with Section 18(k). If the attempted electronic delivery of any document fails,
the Employee will be provided with a paper copy of such document. The Employee
may revoke his or her consent to the electronic delivery of documents or may
change the electronic mail address to which such documents are to be delivered
(if the Employee has provided an electronic mail address) at any time by
notifying the Company of such revoked consent or revised electronic mail address
in accordance with Section 18(k). The Employee is not required to consent to the
electronic delivery of documents.


16.
No Advice Regarding Grant.

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares. The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.


17.
Additional Eligibility Requirements.

In addition to any other eligibility criteria provided for in the Plan, and as a
condition of this Grant Agreement, Employee agrees to avoid “Detrimental
Activities” (as defined below) if Employee is employed in a Vice-President or
higher level role (which includes without limitation Executive Vice-President,
Senior Vice-President, Chief and President positions). If such Vice-President or
higher level employee does not accept this Grant Agreement within 75 days of the
Grant Date set forth above or such other date as of which the Company shall
require in its discretion, this grant of RSUs shall be canceled and the Employee
shall have no further rights under this Grant Agreement.


(a)
For purposes of this Grant Agreement, “Detrimental Activities” refers to conduct
that is in violation of any contract or other legal obligation Employee has to
the Company and any one or more of the following activities if engaged in by
Employee in the twelve (12) month period following the Termination of
Employment:



(i)
the provision of services to a Competitor in any role or position (as an
employee, consultant, or otherwise) that would involve Conflicting Business
Activities;



(ii)
knowingly participating (in person or through assistance to others) in
soliciting or communicating with any customer of the Company in pursuit of a
Competing Line of Business if Employee either had business-related contact with
that customer or received Confidential Information about that customer in the
last two years of his or her employment with Company;



(iii)
knowingly participating (in person or through assistance to others) in
soliciting or communicating with an HPE Employee for the purpose of persuading
or helping the HPE Employee to end or reduce his or her employment relationship
with the Company if Employee either worked with that HPE Employee or received
Confidential Information about that HPE Employee in the last two years of
employment with Company; and,



(iv)
knowingly participating (in person or through assistance to others) in
soliciting or communicating with an HPE Supplier for the purpose of persuading
or helping the HPE Supplier to end or modify to HPE’s detriment an existing
business relationship with the Company if Employee either worked with that HPE
Supplier or received Confidential Information about that HPE Supplier in the
last two years of employment with the Company;



collectively parts (i) - (iv) above shall be referred to in this Grant Agreement
as the “Restrictive Covenants.”


(b)
As used here, “Competitor” means an individual, corporation, or other business
entity, or separately operated business unit of such an entity, that engages in
a Competing Line of Business. “Competing Line of Business” means a business that
involves a product or service offered by anyone other than the Company that
would replace or compete with any product or service offered or to be offered by
the Company with which Employee had material involvement while employed by the
Company (unless the Company is no longer engaged in or planning to engage in
that line of business). “Conflicting Business Activities” means job duties or
other business-related activities in the United States or in any other country
where the Company business units that Employee provides services to do business,
and management or supervision of such job duties or business-related activities,
if such job duties or business-related activities are the same as or similar to
the job duties or business-related activities that Employee participates in or
receives Confidential Information or trade secrets about in the last two years
of his or her employment with Company. Employee stipulates it is reasonable for
the scope of Conflicting Duties to include a national or larger geographic area
given the scope of trade secret and Confidential Information made available to
him or her. “HPE Employee” means an individual employed by or retained as a
consultant to Company or its subsidiaries. “HPE Supplier” means an individual,
corporation, other business entity or separately operated business unit of an
entity that regularly provides goods or services to the Company or its
subsidiaries, including without limitation any OEM, ODM or subcontractor.
“Confidential Information” has the meaning provided for in the Employee’s
ARCIPD.








--------------------------------------------------------------------------------





(c)
Some activities by Employee following employment would, by their nature, involve
unauthorized use or disclosure of Company trade secrets and Confidential
Information, whether or not intentional, which would cause irreparable harm to
the Company and be undetectable until it is too late to obtain any effective
remedy. In order to resolve any dispute over what activities would fall into
this category, the parties agree that the activities prohibited by the
Restrictive Covenants are activities of this nature that must be avoided by
Employee in order to avoid irreparable harm to the Company.



(d)
The Restrictive Covenants will apply and be valid notwithstanding any change in
Employee’s duties, responsibilities, position, or title, or the termination of
Employee’s employment with the Company irrespective of which party terminates
the relationship or why; provided, however, that unless Employee is provided
with written notice to the contrary at the time of termination, the restriction
in part 17(a)(i) shall not apply in the event Employee’s employment with Company
is involuntary terminated by Company as a direct result of a workforce
restructuring program or similar reduction in force.



(e)
If Employee violates or threatens to violate a Restrictive Covenant, the Company
will be entitled to: injunctive relief by temporary restraining order, temporary
injunction, and/or permanent injunction; where permitted by law, recovery of
attorneys' fees and costs incurred in obtaining such relief; and, any other
legal and equitable relief to which it may be entitled. Injunctive relief will
not exclude other remedies that might apply. For purposes of any award of fees
or costs, the Company shall be considered the prevailing party if it is awarded
any part of the relief requested by it, either through partial enforcement,
reformation of this Agreement, or otherwise. If Employee is found to have
violated any restrictions in the Restrictive Covenants, then the time period for
such restrictions will be extended by one day for each day that Employee is
found to have violated the restriction, up to a maximum extension equal to the
time period originally prescribed for the restriction. If Restrictive Covenants
are held unenforceable as written, the parties expressly authorize the court or
arbiter to enforce the restriction to such lesser degree as would be enforceable
and/or to revise, delete, or add to the unenforceable restriction to the extent
necessary to enforce the intent of the parties and provide Company with
effective protection.



(f) The enforceability of the Restrictive Covenants as written (and Employee’s
agreement to comply with them as a whole) and the Company’s agreement to provide
Employee the items of benefit conveyed by this Grant Agreement (by way of
example only, shares, stock options, stock units, restricted stock units, stock
appreciation rights, or cash awards (the conveyed “Incentives”)) are mutually
dependent. In the event the Restrictive Covenants are held to be unenforceable
by a court or arbiter (in whole or in any part deemed material by the Company),
the Company’s obligations under this Agreement shall be voidable at the election
of the Company and where permitted by law the Company shall have the right to
terminate any unvested Incentives and recover from Employee the Incentive’s
granted to Employee under this Grant Agreement, or if Employee no longer
possesses the Incentives then the monetary value of the Incentives at the time
Employee sold or otherwise transferred the Incentives to another party.


(a)
Nothing in this section prohibits Employee from reporting possible violations of
law or regulation to any governmental agency or entity, or making other
disclosures that are protected under the whistleblower provisions of law or
regulation.  Employee does not need the prior authorization of the Company to
make any such reports or disclosures, and Employee is not required to notify the
Company that Employee has made such reports or disclosures.



18.
Miscellaneous.

(a)
The Company shall not be required to treat as owner of RSUs and any associated
benefits hereunder, any transferee to whom such RSUs or benefits shall have been
transferred in violation of any of the provisions of this Grant Agreement.



(b)
The parties agree to execute such further instruments and to take such action as
may reasonably be necessary to carry out the intent of this Grant Agreement.








--------------------------------------------------------------------------------





(c)
The Plan is incorporated herein by reference. The Plan and this Grant Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Employee with respect to the subject matter
hereof, other than the terms of any severance plan applicable to the Employee
that provides more favorable vesting, supplements and does not replace or
diminish Employee’s obligations under Employee’s ARCIPD and any other agreements
containing post-employment restrictive covenants. Notwithstanding the foregoing,
nothing in the Plan or this Grant Agreement shall affect the validity or
interpretation of any duly authorized written agreement between the Company and
the Employee under which an award properly granted under and pursuant to the
Plan serves as any part of the consideration furnished to the Employee. This
Grant Agreement is voluntarily entered into and is not a condition of employment
with the Company. This Grant Agreement is governed by the laws of the state of
Delaware without regard to its conflict of law provisions. All actions and
proceedings seeking to enforce any provision of, or based on any right arising
out of, this Grant Agreement must be brought against either of the parties in
the courts of the State of Delaware, County of New Castle, or, if it has or can
acquire jurisdiction, in the United States District Court for the District of
Delaware, and each of the parties consents to the exclusive jurisdiction of such
courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein. Employee stipulates
that this Grant Agreement involves contractual rights (such as the Restrictive
Covenants) with a value in excess of US$100,000, and that Delaware Code Title 6.
Commerce and Trade § 2708 applies to this Grant Agreement.



(d)
If the Employee has received this or any other document related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.



(e)
The provisions of this Grant Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.



(f)
Notwithstanding Section 18(e), the Company’s obligations under this Grant
Agreement and the Employee’s agreement to the terms of an arbitration agreement
and/or an ARCIPD, if any, are mutually dependent. In the event that the Employee
breaches the arbitration agreement or the Employee’s ARCIPD is breached or found
not to be binding upon the Employee for any reason by a court of law, then the
Company will have no further obligation or duty to perform under the Plan or
this Grant Agreement.



(g)
A waiver by the Company of a breach of any provision of this Grant Agreement
shall not operate or be construed as a waiver of any other provision of this
Grant Agreement, or of any subsequent breach by the Employee or any other
Awardee.



(h)
The Employee may be subject to insider trading restrictions and/or market abuse
laws, which may affect the Employee's ability to acquire or sell Shares or
rights to Shares (e.g., RSUs) under the Plan during such times as the Employee
is considered to have “inside information” regarding the Company (as defined by
applicable laws). Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Company insider trading policy. The Employee is responsible for
ensuring compliance with any applicable restrictions and is advised to consult
his or her personal legal advisor on this matter.



(i)
The Company reserves the right to impose other requirements on the Employee’s
participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require the Employee to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.



(j)
Any notice required or permitted hereunder to the Employee shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
the address then on file with the Company.



(k)
Any notice to be given under the terms of this Grant Agreement to the Company
will be addressed in care of Attn: Global Equity Administration at Hewlett
Packard Enterprise Company, 3000 Hanover Street, Palo Alto, California 94304,
USA.








--------------------------------------------------------------------------------







HEWLETT PACKARD ENTERPRISE COMPANY






CEO and President








    
Executive Vice President, Human Resources






RETAIN THIS GRANT AGREEMENT FOR YOUR RECORDS


Important Note: Your grant is subject to the terms and conditions of this Grant
Agreement, including any Appendix for your country, and to the Company obtaining
all necessary government approvals. If you have questions regarding your grant,
please contact Stock Plan Administration.









